Citation Nr: 1705599	
Decision Date: 02/23/17    Archive Date: 02/28/17

DOCKET NO.  11-05 654	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida



THE ISSUE

Whether new and material evidence has been submitted to reopen a previously denied claim of entitlement to service connection for cold injury residuals to the right lower extremity, resulting in amputation above the right knee.  



REPRESENTATION

Appellant represented by:	Kentucky Department of Veterans Affairs



ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active duty in the United States Army from April 1951 to March 1959.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland Ohio.  The RO in St. Petersburg, Florida has jurisdiction over the claim.  This matter was remanded by the Board in June 2015 and May 2016 for additional evidentiary development.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Pursuant to the Board's recent May 2016 remand, the AOJ was instructed to, among other actions, provide the Veteran with 38 USCA § 5103(a)-compliant notice with regard to his claim to reopen.  A review of the claims file indicates that he did not receive this notification.  Although the May 18, 2016 notice letter was sent to an address noted in a VA Form 20-572 (change of address form) submitted in March 2016, it was returned by the U.S. Postal Service as undeliverable.  

It does not appear from the record that the Veteran submitted to VA a new address since then.  However, the October 2016 Supplemental Statement of the Case (SSOC) and a 90-day letter dated January 11, 2017, were mailed to an address different from the one provided by the Veteran in March 2016 and were not returned as undeliverable.  Since the AOJ did not re-send a copy of the May 2016 notice letter to this new address, it must be assumed that the Veteran did not receive the 38 USCA § 5103(a) notice. 

Consequently, an effort should be made to ensure the Veteran is properly notified regarding his claim at his last known address.  See Crain v. Principi, 17 Vet. App. 182, 187 (2003) (the presumption of regularity with respect to VA's mailing process is rebutted when there is evidence that notice was returned as undeliverable and there were other known address at that time); see also Sthele v. Principi, 19 Vet. App. 11, 19 (2004) (stating once the presumption of regularity has been rebutted the burden shifts to VA to show the claimant actually received notice).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Verify the Veteran's correct contact information, specifically his address, by telephone or email contact if possible, and ensure that the address is updated in the electronic file on the Veterans Benefits Management System (VBMS).  Enlist the assistance of the Veteran's representative if necessary. 

2.  Re-send the 38 USCA § 5103(a)-compliant notice to the Veteran at his correct address. 

3.  Readjudicate the claim and if appropriate, the Veteran and his representative should be furnished with a SSOC and allowed the applicable time for response.  Then return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

